HOLLAND, District Judge.
Nickelsburg Bros. & Co. presented a petition for an order on the trustee in this estate to deliver to them certain goods which were found in the possession of the bankrupt at the time of adjudication and which passed into the possession of the trustee. There was no answer filed, and the petition was referred to Edward F. Hoffman, Esq., who, in a very full and satisfactory report, recommends that the petition be dismissed.
The petitioners claim the merchandise was obtained by fraud, and no title passed; but the whole transaction shows the financial standing of the bankrupt was fairly understood by petitioners in making the contract. The evidence, considered with the transaction, fails to make out such a case of fraud as to entitle them to a return of the property claimed.
I am convinced the order made by the referee should be approved, and it is so ordered.